Per. Curiam:
The order appealed from should be affirmed, with ten dollars costs. The final judgment should be modified by reversing the judgment so far as it sustains the objections to the referee’s report which allowed interest to the plaintiff upon the amounts due from the defendant to the plaintiff, and by confirming the referee’s report allowing such interest to the amount of $1,319.70; and said judgment as so modified is affirmed, without costs to either party in this court. Present — Ingraham, P. J., McLaughlin, Laughlin, Dowling and Hotchkiss, JJ. Order affirmed, with ten dollars costs. Pinal judgment modified as indicated in opinion and as modified affirmed, without costs to either party in this court. Order to be settled on notice.